Exhibit 10.11 3400 West MacArthur Blvd Suite 1 Santa Ana, Ca 92704 Telephone: 1-877-556-6807 Effective January 31 WECOSIGN™ This affiliate agreement describes the terms and conditions for participation in the WECOSIGN™ IncAffiliate Program. The terms "Affiliate," "you," and "your" are referring to you. "We" and "our" refer to WECOSIGN™Inc, our affiliates successors or assigns. WECOSIGN™AND YOU ARE INDEPENDENT PARTIES We are independent parties and this agreement will not form any partnership. This agreement is not a franchise agreement in any way shape or form. This agreement gives you certain legal rights, and you may have other rights under the laws of your state. This agreement is intended to be merged and integrated with the specific terms and conditions of our web domain at www.wecosign.com, our landlord loss payment booklet, and our tenant booklet. In case of any conflict between these documents, the more stringent term will be applied and in favor of WECOSIGN™ Inc AGREEMENT DURATION This agreement will begin upon our acceptance of your affiliate application and will end when terminated by either party. AGREEMENT TERMINATION Termination may happen at any time, with or without cause, by giving the other party 15 days written notice of termination. If this agreement is terminated for any reason the affiliate will immediately cease using any reference to WECOSIGN™ Inc includingbutnotlimitedto logos, marks, stationary and or advertising materials and return OR DESTROY such material to WECOSIGN™ Inc within 10 days or supply evidence of the destruction of such printed material. LOGO USE AND OR LICENSE You are authorized under the terms of this agreement to use or post the WECOSIGN™logo(as supplied by us) on or about your web site, business cards, or other literature however such use must be approved by the WECOSIGN corporate office in writing prior to its intended use OR PUBLIC DISPLAY. MODIFICATION We may modify any of the terms and conditions within this Agreement at any time and at our sole discretion by giving 15 days written notice. These modifications may include, but not limited to changes in the scope of available referral fees, fee schedules, payment procedures and Program rules. If any of the modifications are UNACCEPTABLE TO YOU, your only recourse is to terminate this Agreement. If you CONTINUE PARTICIPATION IN THE PROGRAM following the posting of a WRITTEN Change Notice or new agreement, it will be considered as your acceptance of the change. COMMISSION FEES You will receive 30 % of the initial application fee as a commission from applications placed through your company. You will receive 10 % of each established monthly fee for each client, not to exceed a 12 month period.For a sale to generate a commission to an Affiliate, the customer must complete the application form, remit full payment for the service and have their application completed AND ACCEPTED. Completed is to mean all necessary documentation required by the comp an y ’sunderwriter. 1 3400 West MacArthur Blvd Suite 1 Santa Ana, Ca 92704 Telephone: 1-877-556-6807 Effective January 31 Fees will be paid on the 1st of each month by WECOSIGN Inc. In order to maintain his or her affiliate program on active status an affiliate must use best efforts. APPLICATION PROCESSING WECOSIGN™ Inc will be solely responsible for processing every application placed by an agent under the Affiliate program. Customers who purchase services through the W ECOS IGN ™web site or telephonewill be deemed to be customers of WECOSIGN™ and no commission will be paid. Prices of our rental guarantor services may vary from time to time. WECOSIGN™Inc corporatepolicies will always determine the price paid by the customer. We reserve the right to reject any application that does not comply with our rules, operating procedures and policies. WECOSIGN™
